Citation Nr: 1110413	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  07-30 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to waiver of recovery of an overpayment of pension benefits in the calculated amount of $6,753.00, to include the validity of the debt.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to January 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision of the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied waiver of recovery of an overpayment of pension benefits in the calculated amount of $6,753.00.  Thereafter, the claims file was transferred to the RO in Indianapolis, Indiana.

The Board notes that the debt at issue in this case was created when VA retroactively terminated the Veteran's pension based on the discovery that he had been receiving benefits from the Social Security Administration (SSA) which he had not reported.  The appellant has not specifically challenged the validity of the debt at issue in this case and the record contains no indication that it was improperly created or calculated; thus, the Board finds that the question need not be examined further.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991); see also VAOPGCPREC 6-98, published at 63 Fed. Reg. 31,264 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2006, the VA Debt Management Center at the St. Paul, Minnesota RO notified the Veteran that an overpayment in the amount of $6,753 had been created and provided him with information about his right to dispute the debt and his right seek a waiver of recovery of the overpayment debt.  

In September 2006, the Veteran submitted a request for a waiver of recovery of the overpayment.  In January 2007, he was notified that his request for a waiver was denied.  Thereafter, he initiated a timely appeal of this determination.  The Board notes that the Veteran has made statements that may be construed as raising the issue of the validity of the assessed overpayment.  The Veteran maintains that the overpayment was the result of administrative error on the part of the VA.  In his VA Form 9 received in September 2007, he states that it was VA that informed him that he might be eligible for a pension and requested he submit the necessary forms.  He stated that he requested assistance filling out the forms, but was never provided such assistance.  Finally, he asserts that he should not have to pay for VA's error in finding him eligible for pension benefits.  

It is clear from these statements that the Veteran has challenged the validity of the debt charged against him.  When the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  In essence, if the debtor in any way disputes the existence of the debt, the RO must review the accuracy of the debt determination and if the debtor is unsatisfied, he may appeal.  See 38 C.F.R. § 1.911 (2010); VAOPGCPREC 6-98 (April 24, 1998).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the Veteran's challenge of the validity of the debt at issue.  If it is determined that the debt was properly created, notify the Veteran and his representative of his right to appeal the decision.  If he files a notice of disagreement on this issue, a statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate amount of time to perfect his appeal to the Board by filing a substantive appeal.

2.  Thereafter, the RO/AMC should review the claims file, to include all evidence received since the most recent supplemental statement of the case.  If it is determined that the debt was properly created, the Committee should solicit an updated Financial Status Report from the Veteran.  The Committee should then review the waiver claim and determine whether such a waiver is warranted under applicable laws and regulations.  If the decision of the Committee remains adverse to the Veteran, then he and his representative should be furnished an appropriate supplemental statement of the case which includes a discussion of all evidence received since the statement of the case and be afforded an appropriate opportunity to respond.  The case should then be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


